UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                 ORDER

DANTE CUBANGBANG,                                                   18 Cr. 723 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Cubangbang is currently detained at the Metropolitan Correctional

Center. He has moved for release on bail pending sentencing, or, in the alternative, “at least until

the COVID-19 crisis has subsided.” (Dkt. No. 186) The Government opposed this motion on

April 8, 2020. (Dkt. No. 188)

                By April 10, 2020 at 5:00 p.m., Defendant will make a submission stating

whether he consents to having his bail application decided on the papers, and waives his right to

a hearing. The Government will likewise make a submission by 5:00 p.m. on April 10, 2020

stating whether it consents to having Defendant's bail application decided on the papers.

Dated: New York, New York
       April 9, 2020
